                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

JAMES RUSSELL,

               Petitioner,                                      Civ. No. 20-13 12 (POS)

       V.


STEPHEN JOHNSON, et al.,                                        MEMORANDUM & ORDER

               Respondents.


       Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

pursuant to 28 U.S.C.   § 2254.   Petitioner has paid the $5.00 filing fee twice. Therefore, the Clerk

will be ordered to refund petitioner $5.00.

       Accordingly, IT IS this            day of March, 2020,

       ORDERED that the Clerk shall refund petitioner $5.00; and it is further

       ORDERED that the Clerk shall serve this memorandum and order on petitioner by

regular U.S. mail.




                                                                PETER G. SHERIDAN
                                                                United States District Judge
